UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 29, 2012 PATHFINDER BANCORP, INC. (Exact name of Registrant as specified in its charter) Commission File Number 000-23601 Federal 16-1540137 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 214 West First Street, Oswego, NY 13126 (Address of Principal Executive Office) (Zip Code) (315) 343-0057 (Registrant’s Telephone Number including area code) Not Applicable Former Name or Former Address, If Changed Since Last Report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 – Other Events On March 29, 2012, the Company announced that its Board of Directors declared a quarterly dividend of $.03 per common share.The dividend is payable on May 1, 2012 to shareholders of record on April 13, 2012. Item 9.01 – Financial Statements and Exhibits Exhibit No. Description 99.1Press Release dated March 30, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. PATHFINDER BANCORP, INC. Date:March 30, 2012 By: /s/ Thomas W. Schneider Thomas W. Schneider President and Chief Executive Officer
